DETAILED ACTION
Status of the Claims
	Claim 16 is new. Claims 1-16 are pending in this application. Claims 13-14 remain withdrawn. Claim 15 is withdrawn. Claims 1-12 and 16 are under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the foreign application # DE10 2018 222 145.6 filed on 12/18/2018.

Election/Restrictions
Newly amended claim 15 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
It was noted in prior office actions that depending on how Applicant amends claim 15 to resolve the “use” claim issue which led to USC 101 and USC 112b rejections, the claim would belong to group I (elected) if amended to being a product and would belong to group II (non-elected) of amended to being a method. Since the claim is amended to being a method, this claim is now withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention of a method of using.  See 37 CFR 1.142(b) and MPEP § 821.03.
Objections Withdrawn
The objections over claims 6-7 are withdrawn per Applicant’s amendment of correcting minor informalities. 

Rejections Withdrawn
The USC 101 rejection over claim 15 is withdrawn per Applicant’s amendment of changing the instant claim from being a use claim to a method claim. 
The USC 112b rejection over claims 1-12 and 15 is withdrawn per Applicant’s amendments that removed the indefiniteness issues raised. 
The USC 103 rejection over claims 1, 3-9, 12 and 15 over Estelle is withdrawn per Applicant’s amendment of instant claim 1 which now claims at least 55 wt% for the a), b) and c) components. Estelle teaches a range where the maximum wt% amount for the a), b) and c) combined is 50%. 
The USC 103 rejection over claims 1-2 and 10 over Estelle and Bouchara is withdrawn for the same reason recited above. 
The USC 103 rejection over claims 1 and 11 over Estelle and Cassier is withdrawn for the same reason recited above. 
The Non-Statutory Double Patenting rejection over claims 1-7, 9 and 12 over claims 16 and 18 of copending Application No. 16/715,223 is withdrawn due to amendments made to the reference application. Upon amendments, the reference application claims no longer claims isododecane and thus the instant invention is no longer obvious in view of the reference application. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leila Hercouet et al (US9005594B2, publication date: 04/14/2015, previously cited) (Hereinafter Hercouet) and Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018, previously cited) (Hereinafter Rughani). 
Applicant amended instant claim 1 such that it now claims concentrations for components a), b) and c) which are 40-70%, 10-30% and 5-7.5% respectively, relative to the total weight of the first component. These concentrations are imported from claim 9 which previously claimed broader ranges of 20-90%, 5-40% and 1-20% respectively. Other amendments were made to overcome objections, USC 101 and USC112b rejections which are discussed above in the Rejections Withdrawn section. 
Regarding claims 1 and 5-6, Hercouet teaches a process for lightening human keratin materials comprising applying at least one anhydrous composition (A) comprising at least one fatty substance (claim 1) wherein the at least one fatty substance is chosen from alkanes and fatty alcohols (claim 2) wherein the alkane is dodecane (chain length of C12) (C3 (column 3) line 26) and wherein the fatty alcohol is cetyl alcohol (chain length of C16), stearyl alcohol (chain length of C18) or cetearyl alcohol (cetylstearyl alcohol) (C3 lines 49-51). Hercouet also teaches said anhydrous composition (A) to comprise ethers such as polyglyceryl-4 lauryl ether (chain length of C24) (C9 lines 11-13, C9 lines 50-52). Thus, components “a)”, “b)” and “c)” of the instant claim are all taught by Hercouet under anhydrous composition (A). Hercouet also teaches components B and C that can be aqueous (C12 lines 53-54, C13 lines 26-27). Hercouet teaches that said aqueous components comprise cationic surfactants (cationic tenside) (C11 line 62). Regarding the concentration limitations, Hercouet teaches “The at least one fatty substance is present in the anhydrous composition (A) in a total amount ranging from 10% to 99% by weight relative to the weight of the anhydrous composition” (claim 16). Hercouet’s broad disclosure of 10% to 99% applies to components a) and b) in the anhydrous composition. Regarding the instant claimed concentration range of 5-7.5% for component c), Hercouet teaches ethers such as polyglyceryl-4 lauryl ether (chain length of C24) (C9 lines 11-13, C9 lines 50-52) to be “from 0.5% to 30% by weight, relative to the weight of the at least one anhydrous composition (A)” (C10 lines 10-11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I). 
Regarding claim 2, Hercouet also teaches said anhydrous composition (A) to comprise ethers such as polyglyceryl-4 lauryl ether (chain length of C24) which is an alkoxylated fatty alcohol. 
Regarding claim 3, Hercouet teaches fatty acid esters (claim 2) to be in anhydrous component (A).
Regarding claim 7, Hercouet teaches plant-oils (claim 2) in the anhydrous components as hydrocarbon-based oils as caprylic/capric acid trglycerides (C3 lines 32-38). 
Regarding claim 9, Hercouet teaches aqueous component B comprising more than 5% by weight of water (C12 line 50) which is overlapping with the instant range of water of 0.5 to 20%.
Regarding claim 10, Hercouet teaches that “the weight ratio R2 of the amounts of compositions (A)/(B), range from 0.1 to 10” (claim 15). Thus, the instant claim’s concentration disclosures are within the ranges taught by Hercouet. 
Regarding claims 12 and 16, Hercouet teaches that compositions (A) (anhydrous), (B) (aqueous), and (C) (aqueous) are applied to the fibers successively (claim 16). This means that the anhydrous composition (first component) is separated from the aqueous composition (second component). Thus, since the two components are not initially mixed, they are interpreted to have a barrier in between them. Furthermore, Hercouet teaches a multi compartment device or kit comprising, in at least one first compartment, at least one anhydrous composition (A) (first component) separated from the aqueous composition (B and/or C) (C1 lines 21-26) which is interpreted to meet “a barrier which is substantially impermeable to liquids” limitation of the instant claim. Regarding “particularly by at least one film”, this is interpreted as being exemplary and not a functional limitation. 
Regarding claim 1, Hercouet’s teaching of cationic surfactant is a genus which, although broadly includes the limitations of “a cationic tenside consisting of an organic radical with a linear or branched chain length of C12 to C30” of the instant claim, it does not teach this narrow range. 
Regarding claim 4, Hercouet doesn’t teach “a N,N-dialkyl amide which is a fatty acid amide”. 
Regarding claim 8, Hercouet doesn’t teach a tetraalkylammonium compound.
Regarding claims 1, 4 and 8, Rughani teaches hair-treatment compositions (abstract) comprising cationic and nonionic surfactants (para 12) wherein the cationic surfactant is tetraalkylammonium salt (cationic tenside containing an organic radical) (para 285) as dialkyldimethylammonium or alkyltrimethylammonium salts in which the alkyl group contains approximately from 12 to 22 carbon atoms, and the nonionic surfactant is a fatty alkanolamide as lauramide DEA (N,N-dialkyl amide which is a fatty acid amide) or myristamide DEA (para 396). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Hercouet and Rughani and arrive at the instant invention. Hercouet treats human keratin fibers including hair (C2 line 29). Rughani teaches hair-treatment compositions particularly useful for repairing, strengthening and protecting hair damage (abstract) and the unique components of the hair-treatment composition restructure the hair fibers and result in the hair exhibiting improved properties such as increased hair fiber strength, better discipline and more curl definition (abstract). Additionally, Rughani provides the motivations of its compositions to be unique in their ability to repair, care for, condition, and protect hair from damage or to reduce/minimize damage to hair or to improve the condition and quality of the hair, for example, with respect to visual/aesthetic appearance (e.g., healthy look, shine, reduced split ends), feel of the hair (e.g., smooth feel, soft feel, conditioned feel), and manageability of the hair (e.g., no or less frizz, styleability/shapeability, combing, detangling, desirable volume). Thus, one would be motivated to incorporate the surfactants of Rughani into the teachings of Hercouet with a reasonable expectation of successfully achieving a hair product with superior hair protective effects on hair. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 5-6, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/716,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-2, 5-6 and 9 is obviated by claim 1 of the reference application. 
Instant claim 12 is obviated by claim 10 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the reference application claims and arrive at the claimed invention. Reference application claims 1 and 10 teach all of the limitations of the instant invention. For instance, the specific concentrations of the reference application claim 1 are all within the concentration ranges of the instant claim 9. The specific species taught by reference claim 1 fall under the genus limitations claimed in instant invention. Thus, one would use the claims of the reference application to achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10, and 13-14 of copending Application No. 16/715,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 4 are obviated by claims 1 and 4 of the reference application. 
Instant claim 2 is obviated by claim 8 of the reference application. 
Instant claim 3 is obviated by claim 7 of the reference application. 
Instant claim 7 is obviated by claim 10 of the reference application. 
Instant claim 8 is obviated by claim 6 of the reference application. 
Instant claim 9 is obviated by claim 13 of the reference application. 
Instant claim 10 is obviated by claim 14 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the reference application claims and arrive at the claimed invention. Reference application claims cited teach all of the limitations of the instant invention. Thus, one would use the claims of the reference application to achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 4, 6-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/288,866 (reference application) in view of Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018, previously cited) (Hereinafter Rughani). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 4, 6-8 and 12 are obviated by claim 1 of the reference application in view of Rughani. Rughani teaches hair-treatment compositions (abstract) comprising cationic and nonionic surfactants (para 12) wherein the cationic surfactant is tetraalkylammonium salt (cationic tenside containing an organic radical) (para 285) as dialkyldimethylammonium or alkyltrimethylammonium salts in which the alkyl group contains approximately from 12 to 22 carbon atoms, and the nonionic surfactant is a fatty alkanolamide as lauramide DEA (N,N-dialkyl amide which is a fatty acid amide) or myristamide DEA (para 396). Rughani also teaches esters of fatty acids and fatty alcohols such as cetearyl esters (para 50) to be in the composition.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the reference application claims with the teachings of Rughani and arrive at the claimed invention. In combination with Rughani, the reference application claims cited teach all of the limitations of the instant invention. Rughani provides the motivations of its compositions to be unique in their ability to repair, care for, condition, and protect hair from damage or to reduce/minimize damage to hair or to improve the condition and quality of the hair, for example, with respect to visual/aesthetic appearance (e.g., healthy look, shine, reduced split ends), feel of the hair (e.g., smooth feel, soft feel, conditioned feel), and manageability of the hair (e.g., no or less frizz, styleability/shapeability, combing, detangling, desirable volume). Thus, one would be motivated to incorporate the teachings of Rughani into the claims of the instant invention with a reasonable expectation of successfully achieving a hair product with superior hair protective effects on hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-4, 6-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of copending Application No. 17/289,586 (reference application) in view of Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018) (Hereinafter Rughani). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-4, 6-10 and 12 are obviated by claims 1, 7-8 and 11 of the reference application in view of Rughani. Rughani teaches hair-treatment compositions (abstract) comprising cationic and nonionic surfactants (para 12) wherein the cationic surfactant is tetraalkylammonium salt (cationic tenside containing an organic radical) (para 285) as dialkyldimethylammonium or alkyltrimethylammonium salts in which the alkyl group contains approximately from 12 to 22 carbon atoms, and the nonionic surfactant is a fatty alkanolamide as lauramide DEA (N,N-dialkyl amide which is a fatty acid amide) or myristamide DEA (para 396). Rughani also teaches esters of fatty acids and fatty alcohols such as cetearyl esters (para 50) to be in the composition. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the reference application claims with the teachings of Rughani and arrive at the claimed invention. In combination with Rughani, the reference application claims cited teach all of the limitations of the instant invention. Rughani provides the motivations of its compositions to be unique in their ability to repair, care for, condition, and protect hair from damage or to reduce/minimize damage to hair or to improve the condition and quality of the hair, for example, with respect to visual/aesthetic appearance (e.g., healthy look, shine, reduced split ends), feel of the hair (e.g., smooth feel, soft feel, conditioned feel), and manageability of the hair (e.g., no or less frizz, styleability/shapeability, combing, detangling, desirable volume). Thus, one would be motivated to incorporate the teachings of Rughani into the claims of the instant invention with a reasonable expectation of successfully achieving a hair product with superior hair protective effects on hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections – Necessitated by Applicant’s Amendments (Prior Art Previously Cited)
Claim 11 was dependent on claim 1 and was not previously read in view of claim 9 from which the added limitations comes from.  A reconfiguration of the prior art was needed.
Claim 11 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hercouet et al (US9005594B2, publication date: 04/14/2015, previously cited) (Hereinafter Hercouet), Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018, previously cited) (Hereinafter Rughani), and Thorsten Cassier et al (US7534272B2, publication date: 05/19/2009, previously cited) (Hereinafter Cassier). 
Regarding claim 1, Hercouet and Rughani teaches as discussed above.
Regarding claim 11, Hercouet doesn’t teach that its composition is transparent. 
Regarding claim 11, Cassier teaches a preferably clear or transparent agent in gel form for carrying out oxidative treatments in various application fields, for example cosmetics (abstract) wherein the agent is particularly suited for use in cosmetic hair treatments such as blonding and oxidative hair coloring (abstract). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Hercouet, Rughani and Cassier and arrive at the instant invention. Rughani motivation is discussed above. Cassier talks about the disadvantages of hair compositions that are not transparent. Cassier provides a motivation as “the drawback of the emulsions is that they are not clear and transparent but white and turbid. After the formulation has been applied, therefore, the hairdresser can observe changes in the shape of the hair only to a very limited extent. To have optimum control over the hair shaping during the action of the fixing formulation on the hair, namely to be able to observe the shape of the hair through the applied formulation at any time, it would be desirable for the formulation to be transparent”. Thus, one would be motivated to incorporate the teachings of Cassier into the teachings of Hercouet and Rughani with a reasonable expectation of successfully achieving a transparent composition with hair protective effects. 

Response to Arguments
	Applicant’s remarks filed on 03/16/2022 will now be addressed.
	Applicant’s arguments against objections and rejections that are withdrawn are now moot. 
	Regarding the USC 103 rejection over claims 1-10, 12 and 15 over Hercouet and Rughani, Applicant argues the following:
	“The Office posits that anhydrous composition (A) comprising at least one fatty substance wherein the at least one fatty substance is chosen from alkanes, fatty alcohols and/or ethers is most analogous, respectively, to Applicants' claimed first component including a) a branched or unbranched alkane with a chain length from C10 to C30, b) a branched or unbranched fatty alcohol with a chain length from C10 to C22, and c) an alkyl ester, a N,N- dialkyl amide or an ether having a total number of carbon atoms from 6 to 30. Further, the Office suggests that Hercouet's broad disclosure of 10% to 99% applies to each of these constituents in the anhydrous composition. Notably, however, the broad disclosure of 10% to 99% applied to ethers is not analogous to Applicants' claimed c) alkyl ester, the alkyl amide or the ether present in a quantity from 5 to 7.5 wt% relative to the total weight of the first component. That is, the lower-most limit of 10% for Hercouet's each constituent in the anhydrous composition, is greater than and outside of the range of Applicants' claimed 5 to 7.5 wt% for c) alkyl ester, the alkyl amide or the ether. As such, Hercouet fails to disclose all of the elements recited in claim 1 of the instant application”. 
	This argument is acknowledged but not found persuasive. While Hercouet teaches 10% to 99% for at least one fatty substance, Hercouet teaches ethers such as polyglyceryl-4 lauryl ether (chain length of C24) (C9 lines 11-13, C9 lines 50-52) to be “from 0.5% to 30% by weight, relative to the weight of the at least one anhydrous composition (A)” (C10 lines 10-11) so the ether limitation of 5-7.5% is met. For this reason, the rejections under Hercouet are maintained. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613